      Case 8:19-cv-00423-WFJ-SPF Document 48 Filed 05/31/19 Page 1 of 1 PageID 788



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                      CLERK’S MINUTES

 CASE NO.: 8:19-cv-423-T-02SPF                             DATE:      May 31, 2019

 HONORABLE WILLIAM F. JUNG

 CHRISTOPHER PARIS, ET AL.                                 PLAINTIFF COUNSEL
                                                           Glen H. Shrayer (telephonic)
         Plaintiffs,

 v.

 WILLIAM LEVINSON, et al.,                                 DEFENDANT COUNSEL
                                                           Amara Y. Benitez Rodriguez
         Defendants.                                       Mark Tischhauser
 COURT REPORTER: Nikki Peters                              DEPUTY              Shameeka
                                                           CLERK:              Olden
                                                           COURTROOM:          15B
 TIME: 8:57 AM – 9:52 AM
 TOTAL: 55 minutes


PROCEEDINGS: MOTION HEARING re MOTION to Dismiss Complaint by Daryl Guberman
and Guberman, PMC, LLC [8]; MOTION to Dismiss Complaint by Donald LaBelle [9]; First
MOTION to dismiss for lack of jurisdiction personal by William Levinson [20]; and MOTION to
Dismiss complaint by Levinson Productivity Systems, P.C. [25]

Daryl Guberman and Donald LaBelle were not present.

Marc Timothy Smith briefly participated by telephone. The Court advised Mr. Smith that he had
been voluntarily dismissed, without prejudice, from this case. The Court will enter an order
reflecting the same.

The Court heard argument from Ms. Benitez Rodriguez and Mr. Tischhauser; response by Mr.
Shrayer; rebuttal by Ms. Benitez Rodriguez and Mr. Tischhauser; and follow-up by Mr. Shrayer.

The Court will take the motions under advisement and enter an order at a later date.

Should any of the parties communicate with Mr. Guberman, he should be informed that he has
until early June in which to retain counsel for Guberman PMC, LLC.
